Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a phone interview with Robert Graham (58042) on 05/16/2022.

The application has been amended as follows:









14. (Currently amended) The method according to claim 13, wherein before the receiving, by a network device, an uplink signal, the method comprises: 
sending, by the network device, indication information to [[a]] the terminal device, wherein the indication information indicates that the mapping relationship is the mapping relationship 1 or the mapping relationship 2.

 
















Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, 8, and 15, the combination of limitations involving, determining a same channel resource for an acknowledgement (ACK) and for {ACK, negative acknowledgement (NACK)} from a mapping relationship, wherein the ACK is associated with a terminal device detecting one physical downlink control channel (PDCCH) of a first PDCCH and a second PDCCH sent by a network device, and is further associated with the terminal device not detecting another one of the first PDCCH and the second PDCCH, and wherein the {ACK, NACK} is associated with the terminal device detecting both the first PDCCH and the second PDCCH, among other claim limitation, are non-obvious over the prior art. 
The closest prior art of record 3GPP TS 36.213  (V15.0.0 (2017-12)) teaches that a PUCCH resource for ACK (format 1a Table 10.1.2.1-4) and a PUCCH resource for {ACK, NACK}  (format 1b Table 10.1.2.1-5) are the same; Prior art Horiuchi et al. (US 20190021072 A1) teaches in Fig. 17 that time-domain bundled state of A,A,A,N is {A,A} and A,A,A,A is {A,N}, but 3GPP TS 36.213-Horiuchi disclose conventional systems, either singularly or in combination, fail to anticipate or render the above features obvious, and therefore the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CORRESPONDENCE INFORMATION                                                                                                                                                                                                                                                                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416